UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4955


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANNY KERN GRIGG, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cr-00248-RJC-1)


Submitted:   May 14, 2013                     Decided:   May 16, 2013


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Joshua B. Carpenter, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Danny Kern Grigg, Jr., appeals the twenty-four-month

sentence     of   imprisonment       and   $225,000     in    restitution       ordered

following     his    guilty   plea    to   four      counts    of    wire     fraud   and

aiding and abetting, in violation of 18 U.S.C.A. §§ 1343 and 2

(West 2006 & Supp. 2013).              On appeal, Grigg’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning whether the district court’s sentence was reasonable

and whether the restitution ordered was excessive.                            Grigg was

advised of his right to file a pro se supplemental brief but he

has not filed one.        Finding no error, we affirm.

             Counsel first questions the procedural reasonableness

of   the     twenty-four-month         within-Guidelines            sentence.           In

reviewing a sentence, we must first ensure that the district

court did not commit any “significant procedural error,” such as

failing to properly calculate the applicable Guidelines range.

Gall v. United States, 552 U.S. 38, 51 (2007).                         Here, counsel

specifically        challenges     whether     the    district        court    properly

assessed     a    two-level      enhancement      for       Grigg’s    role     in    the

offense.      In assessing the district court’s application of a

sentence     enhancement,     we     review    “the     district       court’s       legal

conclusions de novo and its factual findings for clear error.”

United     States    v.   Horton,    693 F.3d 463,    474    (4th    Cir.     2012)

                                           2
(internal quotation marks and brackets omitted).                              A two-level

increase to a defendant’s base offense level is warranted “[i]f

the defendant was an organizer, leader, manager, or supervisor”

in the charged offense and the offense involved less than five

participants.         U.S.         Sentencing       Guidelines         Manual       (“USSG”)

§ 3B1.1(c)       (2010).          The     Guidelines         identify    the     following

factors     courts    should        use      to   distinguish         between       leaders,

organizers, managers, supervisors and other participants:

     the exercise of decision making authority, the nature
     of participation in the commission of the offense, the
     recruitment of accomplices, the claimed right to a
     larger share of the fruits of the crime, the degree of
     participation in planning or organizing the offense,
     the nature and scope of the illegal activity, and the
     degree of control and authority exercised over others.

USSG § 3B1.1, cmt. n.4; see United States v. Chambers, 985 F.2d
1263, 1269 (4th Cir. 1993) (requiring district court to make

specific    factual    findings         in    light     of    above    factors).         Upon

review,    we    conclude        that   the    district       court     did   not    err    in

applying the two-level role enhancement.                            Thus, the district

court     committed        no     procedural       error       in     imposing      Grigg’s

sentence.

            Next, counsel questions the substantive reasonableness

of   the        sentence        imposed.           In    considering           substantive

reasonableness,       we        “take   into      account      the    totality      of     the

circumstances.”       Gall, 552 U.S. at 51.                   When, as in this case,

the sentence imposed is within the applicable Guidelines range,

                                              3
it is presumptively reasonable.                 United States v. Abu Ali, 528
F.3d 210, 261 (4th Cir. 2008).                 The presumption may be rebutted

by a showing “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                United States v. Montes-Pineda,

445 F.3d 375,   379   (4th    Cir.   2006)     (internal    quotation   marks

omitted).        We   conclude      that   Grigg     has   failed   to   rebut   the

presumption of reasonableness afforded to the within-Guidelines

sentence.       Thus, the district court did not abuse its discretion

in sentencing Grigg to twenty-four months’ imprisonment.                         See

Gall, 552 U.S. at 46 (providing standard of review).

               Counsel also questions whether the restitution award

was    excessive.       Under      the   Mandatory    Victims     Restitution    Act

(“MVRA”), “the court shall order . . . that the defendant make

restitution to the victim of the offense.”                     18 U.S.C. § 3663A

(2006).       “Because the MVRA focuses on the offense of conviction

rather than on relevant conduct, the focus of a sentencing court

in applying the MVRA must be on the losses to the victim caused

by the offense.”        United States v. Llamas, 599 F.3d 381, 390-91

(4th    Cir.    2010)   (internal        quotation    marks,     alterations,    and

emphasis omitted).          Upon review, we conclude that the district

court did not abuse its discretion in ordering Grigg to pay

$225,000 in restitution to the victims of his offenses.                          See

United States v. Leftwich, 628 F.3d 665, 667 (4th Cir. 2010)

(providing standard of review).

                                           4
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Grigg, in writing, of his right to

petition    the    Supreme      Court   of       the    United     States   for   further

review.    If Grigg requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Grigg.     We dispense with oral argument because the facts and

legal    conclusions      are    adequately            presented    in   the    materials

before    this    court   and    argument         would    not     aid   the   decisional

process.

                                                                                  AFFIRMED




                                             5